Citation Nr: 0321369	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  92-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California




THE ISSUES

1.  Entitlement to an effective date prior to July 29, 1988, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a higher rating for the service-connected 
PTSD, currently evaluated as 70 percent disabling.  

3.  Entitlement to an effective date prior to March 31, 1991, 
for the grant of a total compensation rating based on 
individual unemployability (TDIU).  









REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to April 
1966.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1989 RO decision, which granted 
service connection and assigned a 30 percent rating for PTSD 
and a September 1989 RO decision, which denied a TDIU rating.  

In a September 1992 decision, the RO assigned a 50 percent 
rating for the service-connected PTSD, effective on September 
6, 1991.  

In November 1994, the Board remanded the case to the RO for 
additional development of the record.  

In a March 1996 decision, the RO assigned a 70 percent rating 
for the service-connected PTSD, effective on July 29, 1988.  
The RO also granted a temporary total rating under 38 C.F.R. 
§ 4.29, effective on April 26, 1994 through June 1994 and on 
September 1, 1994 through January 1995.  

The veteran continues to appeal for an earlier effective date 
for the grant of service connection, and for a higher rating, 
for PTSD.  

In a May 1997 decision, the RO assigned a TDIU, effective on 
March 31, 1991.  The veteran appeals for an earlier effective 
date for the grant of a TDIU.  

In June 2001, the Board remanded the case to the RO for 
additional development.  As noted in that Remand, the veteran 
has raised the issues of service connection for myeloma and 
diabetes mellitus (both claimed as due to herbicides) and for 
smoking.  These matters are not in proper appellate status 
and are referred to the RO for appropriate consideration.  

The present appeal is before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  



FINDINGS OF FACT

1.  Service connection for PTSD was denied by the RO in an 
unappealed March 1983 decision.  

2.  An application to reopen the claim of service connection 
for PTSD was received by the RO on July 29, 1988, and based 
on the receipt of new and material evidence, the RO reopened 
the claim and granted service connection for PTSD, effective 
on July 29, 1988.  

3.  The veteran's initial claim of entitlement to TDIU was 
received in August 1989; however, despite his service-
connected disabilities, he maintained substantial gainful 
employment with the U.S. Postal Service until March 31, 1991, 
which was the last day he was in pay status.  

4.  In a March 1996 decision, the RO assigned a 70 percent 
schedular rating for the service-connected PTSD and assigned 
July 29, 1988 (the effective date of service connection) as 
the effective date of the increased rating.  

5.  The VA regulatory criteria pertaining to rating 
psychiatric disabilities were revised during the pendency of 
the veteran's claim for a higher rating for PTSD; the rating 
criteria in effect prior to November 7, 1996 are more 
favorable to him.  

6.  The medical evidence shows that the veteran's PTSD has 
been productive of total social and industrial inadaptability 
since March 31, 1991 (the effective date of his award of the 
TDIU rating).  

7.  Prior to March 31, 1991, the veteran's PTSD is shown to 
be productive of a level of disablement reflective of no more 
than severe social and industrial impairment with severe 
impairment in the ability to obtain or retain employment.  



CONCLUSIONS OF LAW

1.  The March 1983 RO decision, which denied service 
connection for PTSD, is final; an effective date for the 
grant of service connection for PTSD earlier than July 29, 
1988, the date of receipt of an application to reopen the 
claim with new and material evidence is not warranted.  38 
U.S.C.A. §§ 5110, 7105, 7104 (West 2002); 38 C.F.R. § 3.400 
(2002).  

2.  An effective date for the grant of a TDIU rating earlier 
than March 31, 1991, the date entitlement arose after the RO 
received the veteran's application for a TDIU is not 
warranted.  38 U.S.C.A. §§ 5110, 7105, 7104 (West 2002); 38 
C.F.R. § 3.400 (2002).  

3.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected PTSD, for the period 
prior to March 31, 1991, have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.132, 
including Diagnostic Code 9411 (1996).  

4.  The criteria for the assignment of a 100 percent 
schedular rating for the service-connected PTSD, for the 
period beginning on March 31, 1991, have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.132, including Diagnostic Code 9411 (1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
 
The claims file shows that, through its discussions in the 
Rating Decisions (in July 1989, September 1989, September 
1992, March 1996, and May 1997), Statement of the Case (in 
August 1990), and Supplemental Statements of the Case (in 
August 1991, September 1992, July 1998, July 1999, December 
2000, and July 2001), the RO has notified him of the evidence 
needed to substantiate his claims.  Further, in an August 
2001 letter, the RO informed the veteran of what information 
or evidence was needed from him and what the VA would do to 
assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which he has referred (i.e., from VA and 
private medical providers).  

The RO has also sought and obtained examinations, to include 
those conducted in March 1989, April 1991, August 1992, April 
1995, and June 2000, regarding the issues at hand.  
Additionally, the RO has provided the veteran with the 
opportunity for a hearing at the RO before a hearing officer 
in January 1991 (he canceled a scheduled videoconference 
hearing before a Veterans Law Judge in March 2003).  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  


A.  Earlier Effective Date

1.  Grant of Service Connection for PTSD

Factual Background

The veteran served on active duty in the Air Force from July 
1962 to April 1966.  The service department records show that 
he served in the Republic of Vietnam and was awarded the 
Vietnam Service Medal.  The service medical records show that 
on a February 1966 examination for separation purposes the 
veteran was psychiatrically normal.  

The RO indicates (in a Statement of the Case later issued to 
the veteran) that, in January 1983, it received the veteran's 
claim of service connection for a nervous disorder.  

On a February 1983 VA examination, the veteran indicated that 
he had been in receipt of Social Security benefits due to 
schizophrenia, paranoid type.  An examination was performed.  
The veteran's diagnoses were those of history of 
psychoneurosis, history of depression, and history of 
habitual excessive drinking.  It was also found that the 
veteran had evidence of a personality disorder.  

In a March 1983 decision, the RO denied the veteran's claim 
of service connection for a nervous condition.  In an April 
1983 letter, the RO notified the veteran of the decision and 
his appellate rights.  In a November 1983 statement, the 
veteran indicated his disagreement with the RO's decision, 
thus initiating an appeal.  

In February 1984, the RO sent the veteran a Statement of the 
Case and gave him an opportunity to perfect (or complete) his 
appeal with the filing of a "Substantive Appeal" on a VA 
Form 1-9 that was furnished to him.  He did not perfect his 
appeal.       

In a February 1985 statement, the veteran referred to 
treatment for a service-connected leg disability.  There was 
no reference to a psychiatric disorder or mental health 
treatment.  

In March 1986, the RO received the veteran's statement, in 
which he indicated that he desired to apply for service 
connection benefits for a psychiatric disorder, manifested by 
anxiety and depression, related to his service in the 
Republic of Vietnam.  He indicated that he was receiving 
treatment from VA mental health services.  

In an April 1986 letter, the RO informed the veteran that he 
was previously notified in April 1983 of the denial of his 
claim of service connection for a nervous condition, and that 
he had one year from the date of the denial letter to 
initiate an appeal.  The RO stated that, as the veteran did 
not appeal that decision, it was final.  

The RO stated that a medical report describing his disability 
as it was at present was not considered to be new and 
material evidence.  The RO stated that new and material 
evidence, showing that his disability arose in or became 
worse in service, was required in order for the RO to act on 
his claim.  The RO described the best type of evidence that 
would be considered new and material to reopen his claim.  
The veteran did not reply to the RO's letter.  

On July 29, 1988, the RO received the veteran's claim of 
service connection for PTSD.  He indicated that he was 
"still" suffering from PTSD and desired to reopen his 
claim.  

A March 1989 VA examination resulted in a diagnosis of PTSD, 
which was attributed to traumatic events experienced in 
service.  

In a July 1989 decision, the RO granted service connection 
for PTSD, effective from July 29, 1988, the date of receipt 
of the reopened claim. 

In a November 1997 statement, the veteran contended that he 
should have received disability benefits for PTSD retroactive 
to at least 1985 or 1986, based on his having received 
psychiatric treatment at a VA medical center at that time.  
He maintained that such treatment should constitute an 
"inferred claim" on that date, rather than the date of July 
29, 1988 that the RO established as the date of receipt of 
the reopened claim.  

In a September 1998 statement, the veteran maintained that he 
had continuously prosecuted his claim since he filed an 
original claim in 1984.  He claimed that service connection 
should be established effective that date.  

In July 1999 statements, the veteran indicated that he was 
recognized as having PTSD as a result of his Vietnam service.  
He stated that, beginning around 1985, he received 
psychiatric treatment on an outpatient basis at the VA.  He 
enclosed copies of VA outpatient records, dated in August 
1985, showing that he requested and received a psychiatric 
evaluation.  

On the evaluation, the veteran reported that he was a Vietnam 
combat veteran with a long history of flashbacks, nightmares, 
and startle response.  It was noted that he had been treated 
in the past for clinical depression.  The assessments 
included that of probable PTSD.  


Analysis

The veteran claims that the effective date of the grant of 
service connection for PTSD should be prior to July 29, 1988, 
the date that the RO assigned.  He contends that he is 
entitled to a retroactive effective date in 1985, when he 
requested and received psychiatric treatment at VA.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

Where evidence requested in connection with a claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier that that date of filing the new claim.  
38 C.F.R. § 3.158(a).  

In this case, the veteran was separated from active duty in 
April 1966.  The claims file shows that his initial 
compensation claim was received by the RO in 1983.  The file 
discloses no earlier formal or informal claim for this 
particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. §§ 
3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  

This original claim was denied by the RO in a March 1983 
rating decision.  The RO notified the veteran of the decision 
and his appellate rights in an April 1983 letter.  He 
thereafter filed a Notice of Disagreement in November 1983 
with the RO's decision, and the RO issued a Statement of the 
Case in February 1984.  

However, the veteran did not perfect his appeal with the 
filing of a Substantive Appeal by April 1984.  See 38 C.F.R. 
§ 20.202.  Thus, the March 1983 RO decision is considered 
final.  38 U.S.C.A. § 7105.  

Inasmuch as the March 1983 RO decision is final, the 
effective date of the grant of service connection for PTSD 
must be determined in relation to a subsequent reopened claim 
supported by new and material evidence.  A final decision can 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective 
date of service connection will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

After the RO's last final disallowance of the claim in March 
1983, the next application to reopen the claim for service 
connection for PTSD was received from the veteran on July 29, 
1988.  

In a July 1989 rating decision, the RO reopened the claim 
based on new and material evidence received since the final 
1983 RO decision, and on consideration of all the evidence 
the RO granted service connection for PTSD, effective on July 
29, 1988.  

The RO assigned the earliest effective date legally permitted 
in this case, for the grant of service connection for PTSD, 
that is, the date of RO receipt of the application to reopen 
the claim supported by new and material evidence.  No earlier 
effective date is permitted by law in this case.  

The veteran contends that his application to reopen a claim 
of service connection for PTSD was at some date in 1985, when 
he sought and began receiving outpatient psychiatric 
treatment at the VA.  He argues that such treatment should 
constitute an "inferred claim" for service connection at 
that time.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 C.F.R. § 3.151.  
The term "claim" means a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

An "informal claim" is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant.  Such informal 
claim must identify the benefit sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155.  

In some cases, a report of examination or hospitalization may 
be accepted as an informal claim for benefits.  Under 38 
C.F.R. § 3.157(b), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim when such reports relate to examination or treatment 
of a disability for which service-connection has previously 
been established or when a claim specifying the benefit 
sought is received within one year from the date of such 
examination, treatment or hospital admission.  

In this case, the veteran submitted an application to reopen 
his claim for service connection for a psychiatric disorder 
in March 1986.  In that claim, he referred to having sought 
and received psychiatric treatment at the VA beginning in 
1985.  (VA medical records, that were received after service 
connection was established, do show that the veteran had 
sought a psychiatric evaluation at the VA in August 1985 and 
that his diagnosis was probable PTSD.)  He presently contends 
that service connection for PTSD should thus be effective 
since 1985 (or 1986, which he also noted in statements).  

However, after the RO received the veteran's claim in March 
1986, it notified him that he must submit new and material 
evidence to reopen his claim, and that a medical record 
describing his disability as it was at present was not 
sufficient for that purpose.  The RO described what type of 
evidence would be considered new and material evidence; 
however, the veteran never responded to the RO's letter.  

Under such circumstances, the veteran's claim for service 
connection for a psychiatric disorder in 1986 must be 
considered abandoned.  38 C.F.R. § 3.158.  After two years, 
the veteran again claimed service connection for a 
psychiatric disorder, this time specifying PTSD, and such was 
subsequently granted effective from July 29, 1988, the date 
he filed his reopened claim.  

After a claim has been abandoned, benefits that are 
ultimately established may not begin any earlier than the 
date of filing of the new claim.  38 C.F.R. § 3.158.  
Accordingly, in the veteran's case, the date that his new and 
reopened claim for service connection for PTSD was received 
in July 29, 1988 is the proper effective date.  

Even if the abandonment principle did not apply to this case, 
rules of finality would preclude an effective date earlier 
than July 29, 1988 for service connection for PTSD.  The 
veteran did not appeal the March 1983 RO decision that denied 
his claim for service connection for a nervous disorder, and 
thus that decision is final.  38 U.S.C.A. § 7105.  

If the veteran's July 29, 1988 claim is viewed as an 
application to reopen the claim based on new and material 
evidence, service connection may be no earlier than July 29, 
1988.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q),(r).

For the above-stated reasons, July 29, 1988 is the correct 
effective date for the award of service connection for PTSD.  

Furthermore, the RO correctly made payment, pursuant to the 
award, effective from August 1988, in accordance with legal 
authority that mandates that the period of payment is to 
commence on the first of the month following the month in 
which the award became effective.  38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.  

In this case, the relevant facts are not in dispute, and the 
law, not the evidence, is dispositive of the outcome.  As a 
matter of law, there is no entitlement to an earlier 
effective date for the grant of service connection for PTSD, 
and the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


2.  Grant of a TDIU

Factual Background

In August 1989, the RO received the veteran's Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940).  He claimed that his service-connected disabilities of 
PTSD and a right leg disorder prevented him from securing or 
following any substantially gainful employment.  

He indicated that he last worked full time and became too 
disabled to work in June 1989.  He indicated that he left his 
last job as a custodian for the U.S. Postal Service due to 
his disability.  He also noted that he had a herniated disc 
in his back that was being considered for further surgery.  

At the time of his application, the veteran was service-
connected for two disabilities:  PTSD, evaluated as 30 
percent disabling effective on July 29, 1988; and excision of 
a benign tumor of the right fibula, evaluated as 10 percent 
disabling effective from April 1966.  The disability rating 
for the right fibula has remained 10 percent disabling ever 
since then; the rating for PTSD was thereafter increased by 
the RO to 70 percent disabling effective in July 1988.  

At a January 1991 RO hearing before a local Hearing Officer, 
the veteran testified that he was currently employed at the 
U.S. Postal Service, although he had been recuperating for 
two years from back surgery that left him "immobile" (no 
lifting, bending, or stooping).  He said that his PTSD 
affected him at work in that he was not comfortable being 
around others, but that he was fortunate in that there were 
only two others in his office.  

The veteran also testified that he worked full time (8 hours 
a day) except when his back bothered him, on which occasions 
he went home.  He said that he was working only because he 
was hired as a disabled veteran, but otherwise he would not 
have a job.  

In July 1996, the RO received the veteran's Application for 
Increased Compensation Based on Unemployability (VA Form 21-
8940).  He claimed that his service-connected PTSD prevented 
him from securing or following any substantially gainful 
employment.  He indicated that he had not worked in five 
years.  

He indicated that he last worked full time and became too 
disabled to work on March 1, 1991.  He indicated that he left 
his last job in the maintenance division of he U.S. Postal 
Service due to disability.  

In December 1996, the RO received the veteran's Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940).  He claimed that his service-connected PTSD 
prevented him from securing or following any substantially 
gainful employment.  He indicated that he had not worked full 
time since March 1991.  He indicated that he left his last 
job as a custodian for the U.S. Postal Service due to 
disability.

In December 1996, the RO received employment information in 
connection with the veteran's claim for increased disability 
benefits (VA Form 21-4192).  The U.S. Postal Service 
indicated that the veteran was employed on a 40-hour a week 
schedule as a laborer/custodian from April 1986 to January 7, 
1994.  His employment was terminated due to disability.  

Additional records reflect that the veteran was retired from 
the U.S. Postal Service effective in January 1994, but that 
his last day in pay status was March 31, 1991.  

In a May 1997 decision, the RO granted a TDIU rating, 
effective on March 31, 1991.  

In a July 1999 statement, the veteran stated that, although 
it was true that he was last employed by the U.S. Post Office 
on March 31, 1991, he injured his back in December 1989 and 
underwent surgery in January 1990, after which he exhausted 
all his sick and annual leave.  He desired a TDIU effective 
from January 1990.  

An October 1999 report of George Becker, M.D., indicates that 
the veteran last worked in March 1991.  


Analysis

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.

Also, the Court has held that when an RO is considering 
entitlement to an increased rating for an individual whose 
schedular rating meets the minimum criteria of section 
4.16(a) and there is evidence of current service-connected 
unemployability in the claimant's claims file or under VA 
control, see Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992), adjudication of that rating increase must also 
include consideration of a reasonably raised claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Norris 
v. West, 12 Vet. App. 413 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001); Coyalong v. West, 12 Vet. 
App. 524 (1999).  

Under applicable criteria, a total disability rating may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability; provided that, 
in pertinent part, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

In this case, the record reflects that the RO has granted a 
TDIU and assigned an effective date of March 31, 1991, based 
on records indicating that he was last gainfully employed by 
the U.S. Post Office in March 1991.  

The veteran has appealed the effective date assigned by the 
RO, claiming that he is entitled to an effective date prior 
to March 31, 1991.  

In this case, the records show that the veteran maintained a 
substantially gainful occupation until January 1994, when he 
was separated from the Postal Service.  He had worked there 
on a full-time basis since April 1986.  

The personnel records note, however, that the veteran was 
only in pay status until March 31, 1991.  The actual date 
that the veteran stopped working is unclear from the record, 
but the veteran himself indicated on at least three occasions 
that he last worked in March 1991.  (On his initial 
application, he claimed he was too disabled to work beginning 
in June 1989; however, this was evidently temporary, and the 
veteran himself subsequently conceded that he stopped working 
due to disability in March 1991.)  

Although the veteran's TDIU claim was initially received by 
the RO in August 1989, the correct effective date of the 
award of a TDIU is March 31, 1991, which is the date 
entitlement arose.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).  There is no basis -- legal, medical or otherwise 
-- upon which an earlier effective date may be assigned.  

In this case, the relevant facts are not in dispute, and the 
law, not the evidence, is dispositive of the outcome.  

As a matter of law, there is no entitlement to an earlier 
effective date for the grant of a TDIU, and the claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


B.  Higher Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to rating psychiatric disabilities were revised.  
The veteran's service-connected PTSD was initially evaluated 
under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996).  

Under these criteria, a 70 percent rating is warranted when 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  (The 100 
percent psychiatric rating criteria provide three independent 
bases for such a rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).)  

On November 7, 1996, the rating criteria for PTSD were 
revised and are found in 38 C.F.R. § 4.130, Diagnostic Code 
9411.  

Under the revised criteria, a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self and others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

As the veteran's claim for a higher rating for PTSD was 
pending when the VA regulations pertaining to rating 
psychiatric disabilities were revised, he is entitled to 
application of the version of the law which is more favorable 
to him, although the new criteria are only applicable to the 
period of time after their effective date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-2000.  The 
Board finds that the old rating criteria are more favorable 
to him.  

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective on November 7, 1996).  

A careful review of the record shows that the veteran's 
service-connected PTSD has been rated 70 percent since July 
29, 1988, the date when service connection was established.  
He contends that his condition is more disabling than is 
reflected by the 70 percent rating.  

After consideration of all evidence of record, the Board 
concludes that, since March 31, 1991, the service-connected 
PTSD warrants the assignment of a 100 percent schedular 
evaluation under the old rating criteria.  

As noted in the decision hereinabove, the veteran was granted 
a TDIU effective March 31, 1991, the date on which he was 
last gainfully employed at the U.S. Postal Service.  

The TDIU rating was granted based on the severity of the 
veteran's PTSD.  Under the rating criteria in effect prior to 
November 7, 1996, a 100 percent rating is assigned for PTSD 
on the sole basis that a veteran is demonstrably unable to 
obtain or retain employment.  

Furthermore, the record shows that, subsequent to March 1991, 
the severity of the veteran's PTSD was such that a 100 
percent schedular rating is warranted.  On an April 1991 VA 
examination, the veteran's diagnosis was PTSD, with a Global 
Assessment of Functioning scale (GAF) score of 40, 
representing some impairment in reality testing or 
communication or major impairment in several areas such as 
work, family relations, judgment, thinking, or mood.  On an 
August 1992 VA examination, his PTSD symptomatology was noted 
to be "quite prominent."  

Although VA outpatient records appear to indicate that the 
veteran was coping well psychiatrically after he stopped 
working in March 1991, he was hospitalized for PTSD on two 
occasions in 1994, each for a lengthy period of time.  He was 
granted a temporary total rating based on hospitalization 
under 38 C.F.R. § 4.29, for the PTSD, from April 26, 1994 
through June 1994 and from September 1, 1994 through January 
1995.  

Additionally, on an April 1995 VA examination, the veteran 
was diagnosed with severe PTSD and major depression, with a 
GAF score of 30, representing behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to 
function in almost all areas.  

Although his GAF score was 65 (representing mild symptoms or 
some difficulty in social or occupational functioning) on a 
June 2000 VA examination, it is noted that a disability 
rating depends on evaluation of all the evidence, and an 
examiner's classification of the level of a psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage disability rating 
to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95.  

After reviewing the complete record, the Board concludes that 
the veteran's psychiatric symptomatology was of such extent, 
severity, depth, and persistence as to have been productive 
of total social and industrial inadaptability since March 31, 
1991, thus warranting a 100 percent schedular rating under 
old Code 9411 since that time.  

However, in regard to the period prior to March 31, 1991, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 70 percent for PTSD.  

That is, the evidence does not show that the veteran's PTSD 
resulted in his virtual isolation in the community, in 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, or in an inability to obtain or 
retain employment.  

As previously noted, the veteran was gainfully employed at 
the U.S. Postal Service from April 1986 to March 31, 1991.  
Private and VA medical records, such as a November 1990 
memorandum of a VA doctor, indicate that the veteran missed a 
substantial amount of days of work in 1989 due to back 
problems.  He underwent surgery for a herniated disc in 
January 1990, after which he continued to have pain.  

On a March 1989 VA examination, the veteran complained of 
sleeping difficulties, being more depressed, and staying in 
the house two/three days at a time.  He reported that he was 
doing well at work until early 1989 when he became more 
depressed and anxious.  He reported that he had been off work 
for the past two months with a back sprain but intended to 
prolong his absence due to his depression.  

It was noted that he was not presently on any psychotropic 
medications and that he had not received any psychiatric 
treatment since 1985, when he sought and received treatment 
for a period of five or six months at the VA.  On a mental 
status examination, he was alert and oriented to person, 
place, time, and circumstance.  There was mild suspicion that 
people could talk about him, but he showed no formed paranoid 
delusions.  His insight was good, and he gave appropriate 
answers to test items of judgment.  The social and 
occupational impairment of the given diagnoses of PTSD, major 
depression, and episodic alcohol abuse was indicated to be 
poor to very poor.  

The VA outpatient records show that, from 1990 to March 1991, 
the veteran was having marital difficulties (he received 
couples counseling) and problems with alcohol abuse.  
Notations were made that the veteran did not show for 
scheduled appointments and that he was not committed to 
counseling.  

At a January 1991 RO hearing, the veteran testified that he 
had been on limited duty at the Postal Service for the past 
six months due to a back condition.  He said that his PTSD 
affected him at work to the extent that he did not feel 
comfortable around people and that he tended to keep to 
himself.  He said that he did not have many friends.  He 
described how his PTSD was the source of marital problems.  
He said that he took psychotropic medications periodically, 
when he was extremely depressed or when he went out to see or 
be around other people (he said that otherwise, he tended to 
sit in the house).  He said that he did not trust others and 
liked to be alone at home.  

In view of the foregoing, it is the Board's judgment that the 
veteran's PTSD, prior to March 31, 1991, did not meet the 
criteria for higher than a 70 percent rating, or severe 
social and industrial impairment with severe impairment in 
the ability to obtain or retain employment.  

In this initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In that regard, 
the Board finds that the evidence shows that the veteran's 
PTSD was 70 percent disabling from the effective date of 
service connection on July 29, 1988 to March 31, 1991, and 
that it was 100 percent disabling on March 31, 1991.  



ORDER

An effective date prior to July 29, 1988, for the grant of 
service connection for PTSD, is denied.  

A schedular rating in excess of 70 percent for the service-
connected PTSD, for the period prior to March 31, 1991, is 
denied.  

To the extent that a 100 percent schedular rating is assigned 
for the service-connected PTSD, for the period beginning on 
March 31, 1991, the veteran's claim for a higher rating is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  

An effective date prior to March 31, 1991, for the assignment 
of a TDIU rating, is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

